DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the more than one propeller for forward thrust of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 states that a fin coupling together the one or more booms, but the fin could only couple two or more booms.  As such it is not clear how a fin could only couple one boom, and therefore the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US PgPub #2018/0362154) in view of Tighe (US PgPub #2018/0105268).
For Claim 1, figures 1A-1C and 6A-6B of Louis ‘154 disclose a vertical takeoff and landing aircraft (100) comprising: a fuselage (102); one or more wings (104a and 104b) coupled to the fuselage; one or more booms (108a and 108b) coupled to the fuselage by the one or more wings, wherein the one or more booms comprise one or more rotors (109, 111, 113, and 115), and further comprising one or more doors (608a and 608b) operable to house the one or more rotors during forward flight and to retract and allow use of the rotors during vertical takeoff and landing.  While Louis ‘154 discloses that the rotors and doors are on the top of the booms, it is silent about them on a ground facing side.  However, figures 1-10B of Tighe ‘368 teach a vertical takeoff and landing aircraft comprising booms (114 and 1000) and rotors (101 and 102) that are coupled to either the top or the bottom of the booms.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Louis ‘154 with ability to place the rotors at the bottom of a boom as taught by Tighe ‘268.  The motivation to do so would be to pull in air from above the boom so as to not push downwash from the rotors onto the boom.
For Claim 2, figures 1A-1C and 6A-6B of Louis ‘154 disclose that the one or more booms comprises one boom on each lateral side of the fuselage.
For Claim 3, figures 1A-1C and 6A-6B of Louis ‘154 disclose a central propeller (118) configured to facilitate forward flight.
For Claim 4, figures 1A-1C and 6A-6B of Louis ‘154 disclose that the one or more wings comprise two wing, but it is silent about two rotors on each side of the wing.  However, the Examiner takes Official Notice that it is well known to have more than two rotors on a VTOL aircraft for increased lift or that doing so allows for a reduction in size of the rotors for easier storage or reduced cost of manufacturing.  Therefore it would have been obvious to someone of ordinary skill in the art to modify Louis ‘154 to have more than two rotors as is well known in the art.  The motivation to do so would be to increase lift or to reduce the size needed of the rotors.
For Claim 5, figures 1A-1C and 6A-6B of Louis ‘154 disclose that the doors have a neutral open position.
For Claim 6, while Louis ‘154 teaches doors that open and close it is silent about the opening mechanism and specifically it being a four-bar linkage.  However, the Examiner takes Official Notice that it is well known to use four-bar linkages as a door opening device.  Therefore it would have been obvious to someone of ordinary skill in the art to modify Louis ‘154 with the well known four-bar linkage to open a door.  The motivation to do so would be to use a reliable opening system.
For Claim 7, figures 1A-1C and 6A-6B of Louis ‘154 disclose a fin (122) coupling the booms together.
For Claim 8, figures 1A-1C and 6A-6B of Louis ‘154 disclose that the doors are configured to rest against the boom when open.
For Claim 9, figures 1A-1C and 6A-6B of Louis ‘154 disclose a method of manufacturing an aircraft for vertical takeoff and landing, comprising: providing a fuselage (102); coupling one or more wings (104a and 104b) to the fuselage; coupling one or more booms (108a and 108b) to the one or more wings; coupling one or more rotors (109, 111, 113, and 115) within booms, and operable for vertical takeoff and landing; and providing one or more doors (608a and 608b) on the one or more booms, the one or more doors configured to house the one or more rotors during forward flight and to retract and expose the rotors during vertical takeoff and landing.  While Louis ‘154 discloses that the rotors and doors are on the top of the booms, it is silent about them on a ground facing side.  However, figures 1-10B of Tighe ‘368 teach a vertical takeoff and landing aircraft comprising booms (114 and 1000) and rotors (101 and 102) that are coupled to either the top or the bottom of the booms.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Louis ‘154 with ability to place the rotors at the bottom of a boom as taught by Tighe ‘268.  The motivation to do so would be to pull in air from above the boom so as to not push downwash from the rotors onto the boom.
For Claim 10, figures 1A-1C and 6A-6B of Louis ‘154 disclose coupling a central propeller (118) to the fuselage that is configured for forward flight.
For Claim 11, while Louis ‘154 is silent about an electrical power source to power the aircraft, paragraph [0057] of Tighe ‘268 teaches providing an electrical power source to power the aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Louis ‘154 with powering the aircraft with the known electrical system as taught by Tighe ‘268.  The motivation to do so would be to power the aircraft.
For Claim 12, figures 1A-1C and 6A-6B of Louis ‘154 disclose coupling a fin (122) to the booms.
For Claim 13, figures 1A-1C and 6A-6B of Louis ‘154 disclose that the doors rest proximate an upper portion of the booms when retracted. 
For Claim 14, figures 1A-1C and 6A-6B of Louis ‘154 disclose coupling one or more wings comprises coupling one wing and wherein coupling one or more rotors comprises coupling an equal number of rotors fore and aft of the wing.
For Claim 15, figures 1A-1C and 6A-6B of Louis ‘154 disclose that the one or more rotors are coupled to the one ore more booms such that all rotor blades can be placed linearly along the booms and do not touch each other.
For Claim 16, while Louis ‘154 is silent about having four booms, figure 2 of Tighe ‘268 teaches four booms.  Therefore it would have been obvious to modify Louis ‘154 with more booms and rotors as taught by Tighe ‘268.  The motivation to do so would be to increase the lift created in order to fly heavier cargo.
For Claim 17, figures 1A-1C and 6A-6B of Louis ‘154 disclose a method of operating an aircraft for vertical takeoff and landing and forward flight, comprising: retracting one or more doors (608a and 608b) located on one or more booms (108a and 108b) to reveal one or more rotors (109, 111, 113, 115), wherein the one or more rotors are coupled to the booms; providing thrust for vertical takeoff by the one or more rotors; once the aircraft is airborne, providing forward thrust (118) and closing the doors to conceal the rotors within the booms; slowing the aircraft; retracting the doors to reveal the rotors; and providing thrust for vertical landing by the rotors.  While Louis ‘154 discloses that the rotors and doors are on the top of the booms, it is silent about them on a ground facing side.  However, figures 1-10B of Tighe ‘368 teach a vertical takeoff and landing aircraft comprising booms (114 and 1000) and rotors (101 and 102) that are coupled to either the top or the bottom of the booms.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Louis ‘154 with ability to place the rotors at the bottom of a boom as taught by Tighe ‘268.  The motivation to do so would be to pull in air from above the boom so as to not push downwash from the rotors onto the boom.
For Claim 18, figures 1A-1C and 6A-6B of Louis ‘154 disclose that forward thrust is provided by a propeller (118) whose rotation of axis is parallel to the direction of forward flight.
For Claim 19, while Louis ‘154 is silent about an electrical power source to power the aircraft, paragraph [0057] of Tighe ‘268 teaches providing an electrical power source to power the aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Louis ‘154 with powering the aircraft with the known electrical system as taught by Tighe ‘268.  The motivation to do so would be to power the aircraft.
For Claim 20, while Louis ‘154 is silent about how the doors are moved.  The Examiner takes Official Notice that it is well known in the art to use a variety of actuators to move doors on an aircraft including linear actuators which are the most common and provide long lasting dependable movement.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Louis ‘154 with a linear actuator as is well known and used in the art as a dependable door actuator.  The motivation to do so is to provide dependable movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/17/2022